United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                   UNITED STATES COURT OF APPEALS
                        for the Fifth Circuit                         July 27, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 05-30970


                            STEPHEN T. ROSS,

                                                     Plaintiff-Appellant,


                                    VERSUS


               POURTHAU INDUSTRIES AND ALBRET DOCKS,

                                                    Defendants-Appellees.




           Appeal from the United States District Court
               for the Western District of Louisiana

                             (2:03-CV-1237)

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Appellant   Stephen   T.    Ross   (“Ross”)   appeals   the   district

court’s final judgment granting summary judgment to Defendants

Pourthau Industries1 and Albret Docks (collectively, “Albret”) on

Ross’s Louisiana products liability claims. Ross was injured when



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  1
   Pourthau Industries is variously referred to in the record as
“Pourthau Industries,” “Porthau Industries,” and “Pourteau
Industries.” This opinion uses the name as stated in the district
court caption.
he fell from an aircraft maintenance dock manufactured by Albret.

He brought suit against Albret in district court, alleging that the

maintenance dock manufactured by Albret was unreasonably dangerous

under Louisiana      Revised      Statutes        Annotated   section      9:2800.54.

Specifically, Ross alleged (1) that the dock was unreasonably

dangerous in design under section 9:2800.56 because the locking

pins used to hold the retractable panels in place were too small,

too   short,   and   too   hard    to    see      and   (2)   that   the    dock   was

unreasonably    dangerous      because       an    adequate   warning      about   the

dangers associated with the locking pins was not provided as

required by section 9:2800.57. The district court granted summary

judgment in Albret’s favor after concluding that Ross’s use of the

maintenance dock was not reasonably anticipated and that the danger

of using the maintenance dock in the manner in which Ross did was

obvious to an ordinary user.2

      Having carefully reviewed the record, the briefs, and the oral

argument of the parties, we AFFIRM the judgment of the district

court essentially for the reasons stated therein.

AFFIRMED.




  2
   Ross used an F Dock, designed for use in the engine area, in the
cargo area.

                                         2